CALLAHAN, Circuit Judge.
I dissent. I believe the officers in this case are entitled to qualified immunity from the claims made by Professor Dirks and would reverse.
Firstly, the officers are entitled to immunity on Dirks’ unlawful arrest claim “unless [their] conduct violated a clearly established constitutional right.” Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 813, 172 L.Ed.2d 565 (2009). Dirks argues that he had a constitutional right not to be arrested without probable cause. “The Supreme Court has ‘recognized that it is inevitable that law enforcement officials will in some cases reasonably but mistakenly conclude that probable cause is present.’” Rodis v. City and County of San Francisco, 558 F.3d 964, 968-69 (9th Cir.2009) (quoting Anderson v. Creighton, 483 U.S. 635, 641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). “The qualified immunity standard gives ample room for mistaken judgments by protecting all but the plainly incompetent or those who knowingly violate the law.” Hunter v. Bryant, 502 U.S. 224, 229, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991). Thus, the question is whether a reasonable officer could have believed probable cause to arrest existed. If so, the officers here are entitled to immunity. Hunter, 502 U.S. at 227, 112 S.Ct. 534.
The majority holds that no reasonable officer could have concluded there was probable cause to arrest. However, this case has already been tried to a jury, and *593the jury deadlocked on the question of whether probable cause actually existed to arrest Dirks. The district court noted that “the fact that the jury in the first trial deadlocked on the question of probable cause directly supports the conclusion that reasonable minds could disagree regarding that issue.” We need go no further than that. The fact that the jury was split on the question of whether probable cause actually existed establishes that a reasonable officer could have believed that he had probable cause to arrest, even if he turned out to be wrong. The district court noted this, but failed to appreciate the result that must necessarily follow: the officers here were entitled to qualified immunity. Hunter, 502 U.S. at 227, 112 S.Ct. 534.
Secondly, the officers are also entitled to immunity from Dirks’ First Amendment claim. The deputies argue that a sheriffs substation lobby is traditionally a non-public forum, but apparently there was an official policy to hold this lobby open to the public for the purpose of lodging complaints. Therefore, the lobby must be considered a limited public forum,1 see Faith Center Church Evangelistic Ministries v. Glover, 480 F.3d 891, 908 (9th Cir.2007) abrogated on other grounds in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008), and free speech in the lobby is not an unfettered right. “Restrictions governing access to a limited public forum are permitted so long as they are viewpoint neutral and reasonable in light of the purpose served by the forum.” Id. The question is whether the deputies’ “restriction,” 1.e., demanding that Dirks leave and arresting him when he didn’t, was reasonable in light of the purpose served by the forum.
The Supreme Court has explained that “necessities of confining a forum to the limited and legitimate purposes for which it was created may justify the State in reserving it for certain groups or for the discussion of certain topics.” Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995). Restrictions based on content are permissible if they preserve the purposes for which the forum was opened. Id. at 830, 115 S.Ct. 2510. Grasso ordered Dirks to leave as soon as he determined that Dirks was not there to complain of the department’s law enforcement policies— the reason for the lobby’s limited public forum status — but rather to interject himself into the pending personnel matter between Grasso and his cadet. Thus, the restriction placed on Dirks’ speech “preserve[s] the purpose for which the forum was opened,” and is therefore reasonable. Rosenberger, 515 U.S. at 830, 115 S.Ct. 2510. The restriction was viewpoint neutral in that Grasso cut off all speech regarding personnel actions, regardless of which side they were on.2 See Faith Center, 480 F.3d at 912.
Since the restriction on Dirks’ speech was reasonable, content-based (rather than viewpoint-based), and preserved the pur*594pose for which the forum was held open, his arrest was not a violation of Dirks’ First Amendment freedom of speech rights. Rosenberger, 515 U.S. at 830, 115 S.Ct. 2510. Therefore, the officers are entitled to immunity from Dirks’ First Amendment claim as well as his false arrest claim. I respectfully dissent.

. The sheriffs substation lobby was clearly opened to the public to transact law enforcement business, but has not been opened to the public for speech generally. It has been limited to certain categories of speech, namely complaints about department policies and procedures. "A limited public forum is a subcategory of the designated public forum, where the government opens a nonpublic forum but reserves access to it for only certain groups or categories of speech.” Faith Center, 480 F.3d at 908 n. 8.


. The restriction might not have been viewpoint-neutral if, for example, it prohibited speech condemning the department's personnel actions, but allowed speech favorable to them.